DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The Preliminary amendment, filed on 11/06/2019, has been acknowledged.

Status of Claims:
		Claims 1-20 were amended.

Specification:
		Amendment to Abstract, filed on 11/06/2019, has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both “inner cylindrical surface of seal apparatus 58” and “inner cylindrical surface of ring 80”  (See Figure 1A) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

    PNG
    media_image1.png
    631
    916
    media_image1.png
    Greyscale


Specification
The disclosure is objected to because of the following informalities:
		In Paragraph [0018]:
Lines 6-7 recite “… (three shown 40a-c), each stage 40a-c including …” should be replaced by --… (three shown 40A-C), each stage 40A-C including …-- (for incorporating with the drawings of Figure 1A).
Lines 13-15 recite “… the first compression stage 40a … with the last compression stage 40c” should be replaced by --… the first compression stage 40A … with the last compression stage 40C-- (for incorporating with the drawings of Figure 1A).

		In Paragraph [0021]:
Line 6 recites “… plurality of arcuate segments 80a, 82a …” should be replaced by -- … plurality of arcuate segments 80A, 82A …--(for incorporating with the drawings of Figure 1A).

In Paragraph [0027]:
Lines 5-6 recites “… at least one stage 40a-c … with the last stage 40c” should be replaced by --… at least one stage 40A-C with the last stage 40C …-- (for incorporating with the drawings of Figure 1A).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meuter et al. (Pub. Number US 2015/0159669 A1).
Regarding Claims 1-2, Meuter discloses a seal apparatus (212) for a casing (213) of a turbomachine (Read as a pump), comprising: 
an annular body (Not Numbered) having a center axis (Not Numbered, dashed line through a shaft) and defining a central opening (Not Numbered) extending along the center axis (Not Numbered, dashed line through a shaft), the annular body (Not Numbered) further comprising:
a first annular body portion (223) comprising a first annular sidewall (Not Numbered), a second annular sidewall (Not Numbered) axially opposing the first annular sidewall (Not Numbered), and an outer annular surface (Not Numbered) extending between the first annular sidewall (Not Numbered) and the second annular sidewall (Not Numbered) (See Figure 3); 
a second annular body portion (222) extending axially from the first annular body portion (Not Numbered) and having an outer annular surface (Not Numbered) radially offset from the outer annular surface (Not Numbered) of the first annular body portion (Not Numbered) (See Figure 3); and 
an appendage (219) extending axially from the first annular body portion (223) and having an outer annular surface (214) and an inner annular surface (Not Numbered), the inner annular surface (Not Numbered) of the appendage (219) and the outer annular surface (Not Numbered) of the second annular body portion (222) defining an annular cavity (218) therebetween, and at least a portion of the appendage (219) is configured to be displaced radially outward in order to maintain contact with a first inner cylindrical surface (Not Numbered) of the casing (213) and a second inner cylindrical surface (Not Numbered) of the casing (213) during radial expansion of the casing (213, 613) (See Figures 3 ,  paragraphs [0002], and [0047]-[0049]);
(Re. Cl. 2) a plurality of annular seals (217a, 217b) disposed in respective annular grooves (216a, 216b) defined by the outer annular surface (214) of the appendage (219), at least a portion of each of the plurality of annular seals (217a, 217b) extending radially outward from the respective annular groove (216a, 216b) and configured to sealingly engage the first inner annular surface (Not Numbered) of the casing (213) (See Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meuter et al. (Pub. Number US 2015/0159669 A1), in view of Peer et al. (Pub. Number US 2008/0031732 A1) 
Regarding Claims 6-8, Figure 9 of Meuter discloses a turbomachine comprising:
a casing (613) comprising a center axis (Not Numbered, via dashed line through a shaft) (See Figure 9; 
a first end (Not Numbered) and a second end (Not Numbered) axially opposing the first end (Not Numbered) (See Figure 9); 
a plurality of inner cylindrical surfaces (Not Numbered) defining a first portion (space 611) and a second portion (space 625) of a central bore (Not Numbered), the second portion (space 625) extending from the first portion (space 611) to the second end (Not Numbered) of the casing (613) (See Figure 9); 
a rotary shaft (Not Numbered in Figure 9; 539 in Figure 8); 
one or more rotating components (634, 635; 636a, 636b, 636c; 637) coupled to the rotary shaft (Not Numbered in Figure 9; 539 in Figure 8), the one or more rotating components (634, 635; 636a, 636b, 636c; 637) disposed within the first portion (Not Numbered) of the central bore (Not Numbered) and configured to pressurize a process fluid (See Figure 9, Paragraphs [0065]-[0069]); and 
a seal apparatus (612) disposed within the central bore (Not Numbered) and configured to substantially reduce or prevent a process fluid pressurized in the first portion (Not Numbered) from exiting the second end (Not Numbered) of the casing (613) (See Figure 9, Paragraphs [0065]-[0069]).
However, Figure 9 of Meuter fails to disclose not only the structural details of the seal apparatus but also radially offset positions of the plurality of inner cylindrical surfaces and their structural details. 
Figure 3 of Meuter teaches that it is conventional in the art of a seal arrangement in pumps, to utilize 
(Re. Cl. 6) a first annular body portion (223) disposed within the second portion of the central bore (Not Numbered) (See Figure 3);
a second annular body portion (222) extending axially from the first annular body portion (223) and having an outer annular surface (Not Numbered) (See Figure 3); and 
an appendage (219) extending axially from the first annular body portion (223) and having an outer annular surface (214) and an inner annular surface (Not Numbered), the inner annular surface (Not Numbered) of the appendage (219) and the outer annular surface (Not Numbered) of the second annular body portion (222) defining an annular cavity (218) therebetween, and at least a portion of the appendage (219) is in contact with two inner cylindrical surfaces of the casing (213) and is configured to be displaced radially outward in order to maintain contact with the two inner cylindrical surfaces of the casing (213) during radial expansion of the casing (213) (See Figure 3, Paragraph [0002], and (0047]-[0049]); and
(Re. Cl. 8/7) a plurality of annular seals (217a, 217b) disposed in respective annular grooves (216a, 216b) defined by the outer annular surface (96) of the appendage (94), at least a portion of each of the plurality of annular seals (217a, 217b) extending radially outward from the respective annular groove (216a, 216b) in sealing engagement with the first inner cylindrical surface (Not Numbered) of the casing (213) (See Figure 3).
Additionally, Peer teaches that it is conventional in the art of a turbomachine casing to utilize 
(Re. Cl. 6) plurality of inner cylindrical surfaces (Not Numbered) radially offset from one another (See Figure 2);
(Re. Cl. 7/6) the plurality of inner cylindrical surfaces (Not Numbered) comprises 
a first inner cylindrical surface (Not Numbered) and a second inner cylindrical surface (Not Numbered) defining the first portion (Not Numbered) of the casing (3); and 
a third inner cylindrical surface (Not Numbered) defining the second portion (Not Numbered) of the casing (3); and 
the casing (3) further comprises:
a first annular wall (Not Numbered) extending radially between the first inner cylindrical surface (Not Numbered) and the third inner cylindrical surface (Not Numbered); and
a second annular wall (Not Numbered) extending radially between the first inner cylindrical surface (Not Numbered) and the second inner cylindrical surface (Not Numbered) (See illustrated Figure 2 below).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the structural details of the seal apparatus, as taught by Meuter in Figure 3; as well as, radially offset positions of the plurality of inner cylindrical surfaces and their structural details, as taught by Peer in Figure 2, to improve the performance efficiency for the Figure 9 Meuter device, since the use thereof would have minimized or prevented casing wall expansion.


    PNG
    media_image2.png
    844
    936
    media_image2.png
    Greyscale




Regarding Claim 16-18 and 20, the method (Re. Cl. 16 & 20) as claimed would be inherent in the modified Meuter device as being disclosed in the rejection of Claims 6 and 7/6 above; and
(Re. Cl. 17) Meuter discloses drawing a process fluid into one or more impellers (via 636a, 636b, 636c) coupled to a rotating shaft (Not Numbered in Figure 9; 539 in Figure 8) extending along a center axis (Not Numbered, via dashed line through a shaft) of the turbomachine casing (613) to form a pressurized process fluid (See Figure 9); 
(Re. Cl. 18) wherein pressurizing the annular cavity (218) further comprises feeding a portion of the pressurized process fluid to the annular cavity (218) (See Figure 3).  
Allowable Subject Matter
Claims 3-5, 9-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 06 November 2019 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huth et al. (Pub. Number US-20140178182-A1) relates to an arrangement having an annular seal extending about turbomachine axis.

Welschinger et al. (Patent Number US-10584710-B2) relates to a seal arrangement for a high pressure pump.

Meuter et al. (Patent Number US-9702371-B2) relates to a seal arrangement for a pump.

Yamanaka et al. (Patent Number US-6279914-B1) relates to sealing apparatus.

Kameda (Patent Number US-5846052-A) relates to a high pressure multistage pump.

O’Sullivan et al. (Patent Number US-5456577-A) relates to a multistage centrifugal pump having a last stage diffuser acting as a compensator to load the suction and intermediate pressure gaskets.

Urban (Patent Number US-5207560-A) relates to a fluid flow machine with variable clearances between casing and fluid flow guiding insert in the casing. 

Takenaka et al. (Patent Number US-5056799-A) relates to a lip seal device.

Katsura et al. (Patent Number US-4909705-A) relates to a multistage diffuse type centrifugal pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
March 1, 2021